CANTU, Justice,
concurring.
I agree that the conviction should be affirmed under the state of the record before us. But I do not believe that appel*330lant’s first ground of error has been properly addressed.
The majority brushes it aside under a claim that the objection lodged by appellant at the trial level was too general. The objection, recognized by the majority, complained that the testimony offered was extraneous and irrelevant. On appeal appellant complains that the testimony suggested an impermissible extraneous offense. A general objection preserves nothing for review. McWherter v. State, 607 S.W.2d 531 (Tex.Crim.App.1980); Carr v. State, 600 S.W.2d 816 (Tex.Crim.App.1980); Simpson v. State, 507 S.W.2d 530 (Tex.Crim.App.1974). However, the objection, I believe, sufficiently apprised the trial court of the objectionable nature of the testimony. See Walls v. State, 548 S.W.2d 38 (Tex.Crim.App.1977).
The majority further concludes that error in admitting improper testimony was rendered harmless when appellant testified to substantially the same evidence on cross-examination. See Woolls v. State, 665 S.W.2d 455 (Tex.Crim.App.1983) and other cases cited by the majority.
I believe the wrong rule has been applied by the majority once again.
Appellant’s testimony clearly falls within the rule that a defendant may introduce evidence seeking to meet, destroy, or explain the erroneously admitted evidence. See Nicholas v. State, 502 S.W.2d 169 (Tex.Crim.App.1973); McLaughlin v. State, 109 Tex.Crim. 307, 4 S.W.2d 54 (1928). A cursory examination of appellant’s testimony reveals this, “Sir, I was a little bit — let me explain, sir_” As the majority recognizes, “Appellant went on to explain that he simply meant that he would fight Azzoz; he was not threatening to kill him.”
It is erroneous to foreclose review of appellant’s preserved appellate complaint through application of the curative admissibility doctrine. I believe, as the State candidly admits, that appellant’s contention, if it is to be rejected, must be through some exception to the rule prohibiting the introduction of extraneous offenses.
The general rule is that an accused is entitled to be tried on the accusation made in the State’s pleading and that he should not be tried for some collateral crime or for being a criminal generally. Albrecht v. State, 486 S.W.2d 97 (Tex.Crim.App.1972).
Evidence of other crimes committed by the accused may be admitted, however, where such evidence is shown to be both material and relevant to a contested issue in the case. Jones v. State, 481 S.W.2d 900 (Tex.Crim.App.1972).
It follows that evidence of collateral crimes is admissible if a relationship between such evidence and the evidence necessary to prove that the accused committed the crime for which he stands charged can be shown. Jones v. State, supra.
Evidence of extraneous offenses committed by the accused has been held admissible: (1) To show the context in which the criminal act occurred — what has been termed the “res gestae” — under the reasoning that events do not occur in a vacuum and that the jury has a right to hear what occurred immediately prior to and subsequent to the commission of that act so that they may realistically evaluate the evidence. (2) To circumstantially prove identity where the State lacks direct evidence on this issue. (3) To prove scienter, where intent or guilty knowledge is an essential element of the State’s case and cannot be inferred from the act itself. (4) To prove malice or state of mind, when malice is an essential element of the State’s case and cannot be inferred from the criminal act. (5) To show the accused’s motive, particularly where the commission of the offense at bar is either conditioned upon the commission of the extraneous offense or is a part of a continuing plan or scheme of which the crime on trial is also a part. (6) To refute a defensive theory raised by the accused. Albrecht v. State, supra.
It has been recognized that where another offense or transaction is a part of the case on trial or closely intertwined therewith, proof of all the facts is permissible. Mitchell v. State, 650 S.W.2d 801 (Tex.Crim.App.1983), cert. denied, 464 U.S. *3311073, 104 S.Ct. 985, 79 L.Ed.2d 221 (1984); Archer v. State, 607 S.W.2d 539 (Tex.Crim.App.1980).
Such extraneous conduct is admissible to show the context in which the criminal act transpired, and includes transactions which occur subsequent to the offense and are necessary for a realistic evaluation of the evidence. Archer v. State, supra.
I would hold the testimony complained about admissible as a circumstance tending to prove a consciousness of guilt on the part of appellant. See Brown v. State, 657 S.W.2d 117 (Tex.Crim.App.1983); Rodriguez v. State, 577 S.W.2d 491 (Tex.Crim.App.1979); Antwine v. State, 572 S.W.2d 541 (Tex.Crim.App.1978).
Because an affirmance is called for I concur in the result.